Citation Nr: 0908032	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-25 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to a higher initial disability evaluation 
than the zero percent assigned for residuals of right wrist 
sprain.

2.  Entitlement to a higher initial disability evaluation 
than the zero percent assigned for residuals of left wrist 
sprain.

3.  Entitlement to a higher initial disability evaluation 
than the 20 percent assigned for right shoulder rotator cuff 
dysfunction.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel





INTRODUCTION

The Veteran had active service from February 1997 to February 
2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
granting service connection, in pertinent part, for residuals 
of right wrist sprain; residuals of left wrist sprain; and 
right shoulder rotator cuff dysfunction; and assigning zero, 
zero, and 20 percent disability ratings, respectively, for 
these disabilities, all effective from February 27, 2003. 

The Board remanded the appealed claims April 2007 for 
additional development, and they now return to the Board for 
further review.  


FINDINGS OF FACT

1.  For the entire rating period beginning on February 27, 
2003, the Veteran's residuals of a right wrist sprain have 
not been manifested by any limitation of wrist motion, and 
have not resulted in disability due to pain on undertaking 
motion, fatigue, weakness and/or incoordination.

2.  For the entire rating period beginning on February 27, 
2003, the Veteran's residuals of a left wrist sprain have not 
been manifested by any limitation of wrist motion, and have 
not resulted in disability due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.

3.  For the entire rating period beginning on February 27, 
2003, the Veteran's right rotator cuff dysfunction has not 
been manifested by any limitation of arm motion, and has not 
resulted in disability due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.


CONCLUSIONS OF LAW

1.  For the entire rating period beginning on February 27, 
2003, the criteria for an initial compensable rating for 
residuals of right wrist sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5215 (2008).

2.  For the entire rating period beginning on February 27, 
2003, the criteria for an initial compensable rating for 
residuals of left wrist sprain have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5215 (2008).

3.  For the entire rating period beginning on February 27, 
2003, the criteria for an initial rating in excess of 20 
percent for right shoulder rotator cuff dysfunction have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the rating assigned and/or 
effective date of the award, VA is not required to provide a 
new VCAA notice with respect to the matter of his entitlement 
to a higher (initial) rating and/or an earlier effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that, when a claim for service connection has been 
proven, the purpose of 38 U.S.C.A. § 5103(a) has been 
satisfied and the requirement of notice under its provisions 
has been satisfied).

Here, the Veteran's appealed claims for initial compensable 
ratings - for service-connected residuals of right and left 
wrist sprains and for right shoulder rotator cuff dysfunction 
- fall squarely within the pattern above.  Thus, no 
additional VCAA notice was required with respect to the 
appealed issues.  Furthermore, following the Board's remand 
of the initial rating claims in April 2007, the Appeals 
Management Center (AMC) in May 2007 issued an additional VCAA 
letter specifically addressing these initial rating claims.  
Therein, the Veteran was informed of the notice and duty-to-
assist provisions of the VCAA, and was informed of the 
information and evidence necessary to substantiate the claims 
for higher initial ratings, and this notice was prior to 
readjudication of the claims by the AMC in a SSOC issued in 
September 2008 addressing all the appealed claims, as well as 
a separate rating decision in September 2008 specifically 
addressing the right shoulder rotator cuff dysfunction claim.  
The May 2008 notice letter told the Veteran that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession was obtained.  

In short, in this case, with regard to the initial rating 
claims herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect 
the outcome of the case," and hence will not affect "the 
essential fairness of the [adjudication]" for this rating 
period beginning on February 27, 2003, for these three 
appealed initial rating claims.  ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The RO appropriately requested and obtained indicated 
treatment records.  Service treatment records were obtained 
and associated with the claims file.  The Veteran reported no 
post-service treatment for his claimed disorders.  The RO 
(and AMC) also informed the Veteran of records obtained and, 
by implication, records not obtained, including by the 
appealed rating action and subsequent rating action, SOC and 
SSOC.  

No further statement has been received by the Veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  Hence, no further notice or assistance was 
required to obtain records from other sources.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the appealed claims.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio, supra.

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection and meets the relatively low threshold 
requirements there is an event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim; and the Veteran 
indicates that the claimed disability or symptoms may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As discussed below, VA examinations for 
compensation purposes were conducted addressing the appealed 
claims.  The Board finds that the medical record has been 
sufficiently developed for the Board's adjudication herein.  

The Veteran has submitted multiple written statements 
addressing his claims.  He has not expressed a desire to 
further address his appealed claims which has not been 
fulfilled.  

The Board also finds that the development requested by the 
Board in its April 2007 remand has been satisfactorily 
completed.  This included asking the Veteran to provide 
information about any additional treatment or other relevant 
evidence, in support of his claims; affording the Veteran a 
VA examination to address the nature and severity of his 
claimed disorders; and readjudicating the claims.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In view of the foregoing, the actions taken by the RO and AMC 
complied with all of the requirements of law, thereby 
allowing the Board to consider the issues on appeal.  See 
Quartuccio v. Principi, supra.  The Board finds that the 
Veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the U.S. Court of Appeals for Veterans Claims (Court) must 
"take due account of the rule of prejudicial error."

II.  Laws Governing Disability Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  When there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment, and attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10.  The evaluation of the same disability 
under various diagnoses, known as pyramiding, is generally to 
be avoided.  38 C.F.R. § 4.14.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Appellant. Appellant. 492, 494 (1992).  However, lay 
statements may serve to support claims by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  

The Court of Appeals for Veterans Claims has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that an examination upon 
which the rating decision is based must adequately portray 
the extent of functional loss due to pain on undertaking 
motion, fatigue, weakness and/or incoordination.   DeLuca v. 
Brown,  8 Vet. App. 202 (1995).

III.  Claims for Higher Initial Ratings for 
Residuals of Wrist Sprains

The Veteran contends that his bilateral wrist sprain 
residuals are more disabling than is reflected by the 
noncompensable initial ratings assigned.  He was afforded VA 
examinations of his joints including the wrists in November 
2004, and again in August 2008 following the Board's remand.  
There are no records of treatment for the wrists post 
service, and the Veteran has not reported having received any 
post-service treatment.  

The November 2004 examination report noted no complaints 
specific to the wrists, and made no specific findings.  Upon 
the August 2008 examination, the Veteran complained about 
infrequent, intermittent pain in the second and third 
extensor tendons in the hand region.  The examiner noted that 
he did not really have any complaints specifically referable 
to the wrists.  Upon physical testing, the wrists 
demonstrated dorsiflexion to 70 degrees and palmar flexion to 
80 degrees, radial deviation of 20 degrees and ulnar 
deviation of 45 degrees, with no indication of pain, 
weakness, or fatigue upon repeated palmar and dorsal flexion.  
The examiner found no decreased grip ability, no tenderness 
to palpation of either hand or wrist, and normal anatomical 
appearance of the wrists.  The examiner assessed intermittent 
tendonitis of the bilateral hands and wrists.  

The Veteran's bilateral residuals of wrist sprains are 
appropriately rated based on limitation of motion of the 
wrist, for which a 10 percent rating is assignable for either 
hand if there is palmar flexion limited to being in line with 
the wrist, or if there is dorsiflexion of less than 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5215.  His 
wrists have not been shown to be so limited.  Rather, 
examination in August 2008 showed normal range of motion 
without functional impairments, with no functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination.  He conceded at that examination that any 
impairment was infrequent and limited to the tendon pain.  He 
did not report disabling pain.  The Board finds that the 
preponderance of the evidence is against a compensable rating 
for either wrist, based on the absence of functional 
impairment, and the absence of impairment related to DeLuca 
factors of functional loss due to pain on undertaking motion, 
fatigue, weakness and/or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5215.  

Because the preponderance of the evidence is against the 
claims for compensable ratings for either wrist, the benefit 
of the doubt doctrine does not apply for these claims. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the rated wrist disorders have 
been since the Veteran was discharged from service and filed 
his claim for service connection, which is the beginning of 
the rating perid on appeal.  Thus, the Board concludes that 
staged ratings for the rated wrist disorders are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


IV.  Claim for Higher Initial Rating for
Right Rotator Cuff Dysfunction

The Veteran contends that his right shoulder rotator cuff 
dysfunction is more disabling than the initial 20 percent 
evaluation assigned.  Once again, the Board notes that there 
are no records of treatment for this disorder after service, 
though the Veteran was afforded VA examinations in November 
2004 and August 2008 to address the disorder for compensation 
purposes.  

At a November 2004 VA examination of the Veteran's joints, 
his history was noted of injury to the right shoulder in a 
motor vehicle accident in March 1998.  He complained that 
when he slept in certain positions he awoke with pain and 
numbness in the right arm and shoulder.  The examiner noted 
that the Veteran apparently had right arm and shoulder pain, 
though the examiner did not provide further specific findings 
or assessments. 

The Veteran was also afforded a neurological examination in 
November 2004 addressing the right shoulder.  That examiner 
noted service treatment records in which right arm numbness 
was noted, though without sensory deficits found.  The 
Veteran reported at the November 2004 examination that 
initially following his in-service motor vehicle accident, he 
had had sensory deficits involving the entire right arm, but 
now numbness was localized to the medial aspect of the right 
upper arm above the elbow.  He also complained of chronic 
pain of the right shoulder and elbow.  He denied paresthesia 
or dysesthesia associated with the numbness of the medial 
right upper arm, and also denied associated radicular pain.  
He reported that current pain in the right shoulder was 
associated with arm movements or exposure to cold or damp 
weather.  He further reported that limitation of functioning 
of the right upper extremity was primarily due to pain. 

The examiner found significant decreased sensation to 
pinprick, light touch, and temperature in the distribution of 
the medial cutaneous nerve of the right arm.  No other right 
upper extremity neurological deficits were found.  The 
examiner assessed incomplete, probably post-traumatic, stable 
medial cutaneous neuropathy 

of the right arm.  The Veteran denied impairment associated 
with this cutaneous neuropathy, but rather emphasized 
functional limitation associated with motion of the right 
shoulder.  The examiner noted limitation of motion of the 
shoulder, but failed to specifically evaluate this limitation 
of motion.  

Notably, the Veteran has been separately service-connected 
for right upper extremity median cutaneous neuropathy with a 
10 percent rating assigned.  That neuropathy and its rating 
are not included in the current appeal.  

Upon August 2008 VA examination, the Veteran complained of 
pain with movement of the right shoulder as well as some 
weakness.  However, he reported that these instances of pain 
and weakness were intermittent and infrequent, though he did 
sometimes have interference with sleep.  The Veteran denied 
instability or dislocation of the shoulder, and reported 
taking ibuprofen for the pain, which he reported did not 
help.  The Veteran reported that his daily activities were 
impaired by discomfort causing decreased ability to lift 
objects, but only when he had these instances of pain.  The 
examiner noted that the Veteran had no true flare-ups.  

On physical evaluation, the August 2008 examiner found no 
tenderness or swelling to palpation and no indication of 
instability.  Repeated motions produced no indication of 
pain, weakness, or fatigue.  Range of motion was to 180 
degrees forward flexion and abduction, and 90 degrees 
external and internal rotation. 
X-rays showed no abnormalities except for calcifications in 
the axilla which were not found to be related to the 
shoulder.  The examiner assessed a normal shoulder 
examination, with intermittent pain of unknown cause.  

The Veteran's right shoulder is appropriately rated under 
38 C.F.R. § 4.71a, DC 5201, based on limitation of motion of 
the arm.  Under that code, where motion is limited to 
shoulder level a 20 percent rating is assignable; and where 
motion is limited to 25 degrees from the side, a 40 percent 
rating is assignable for the major arm, which is the 
Veteran's right arm in this case because he is right-handed.  


Here, because the record presents no objective findings upon 
examination of disability of the right shoulder, testing 
produced no shoulder impairment upon examination including 
repeated motion testing, and the Veteran's own complaints of 
shoulder pain reflect intermittent, infrequent occurrence of 
pain which has not been associated with any clear impairment 
of functioning, the Board concludes that the preponderance of 
the evidence is against a ratable level of disability of the 
right shoulder.  This is supported by the absence of any 
decrease in range of motion upon documented testing in August 
2008, the absence of objectively supported findings of 
compensable levels of impairment, and the August 2008 
examiner's findings, in effect, that DeLuca factors were not 
present affecting the right shoulder upon repeated range of 
motion testing. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a higher disability 
evaluation than the 20 percent already assigned, because the 
Board does not find support in the evidentiary record for 
even the 20 percent assigned.  38 C.F.R. § 4.71a, DC 5201.  
In summary, the weight of the evidence is against assignment 
of any compensable disability evaluation for the Veteran's 
right shoulder rotator cuff dysfunction, in the absence of 
complaints and physical findings to support a disabling level 
of impairment associated with the right shoulder rotator cuff 
dysfunction.  

The preponderance of the evidence is against the claim for an 
increased rating, and therefore the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert.

The Board has reviewed the entire record and finds that the 
percentage rating assigned by virtue of this decision reflect 
the most disabling the rated right shoulder rotator cuff 
dysfunction has been since the Veteran was discharged from 
service and filed his claim for service connection, which is 
the beginning of the rating period on appeal.  Thus, the 
Board concludes that staged ratings for the rated disorder 
are not warranted.  Fenderson v. West, supra.




ORDER

An initial compensable rating for residuals of a right wrist 
sprain is denied.  

An initial compensable rating for residuals of a left wrist 
sprain is denied.  

A higher initial rating higher than the 20 percent assigned 
for right shoulder rotator cuff dysfunction is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


